Exhibit 10.1

SEVERANCE AND NON-COMPETITION AGREEMENT

This Severance and Non-Competition Agreement (“Agreement”), dated as of July 27,
2006 (the “Effective Date”), is by and between HealthTronics, Inc., a Georgia
corporation (“HealthTronics”), and John Q. Barnidge (“Barnidge”).

RECITALS

WHEREAS, Barnidge has served as Senior Vice President and Chief Financial
Officer of HealthTronics pursuant to the terms of an Executive Employment
Agreement effective as of October 1, 2005 (as amended, the “Employment
Agreement”);

WHEREAS, on the date hereof, Barnidge has resigned, effective August 10, 2006
(the “Termination Date”), from all of his officer and director positions with
HealthTronics and its subsidiaries; and

WHEREAS, HealthTronics and Barnidge agree that it is in their mutual interests
that the Employment Agreement and their employment relationship be terminated
upon the terms and conditions provided in this Agreement (the “Termination”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Termination of Employment Agreement and Employment Relationship.
HealthTronics and Barnidge hereby terminate the Employment Agreement and agree
that the other shall no longer be bound by, and is hereby released from, any and
all of the terms, obligations and conditions contained in the Employment
Agreement; provided, that Barnidge shall be entitled to be paid, based on his
current salary, for the period from the Effective Date to the Termination Date
in accordance with HealthTronics’ regular payroll practices. Barnidge agrees
that, except as set forth in the proviso in the previous sentence, Barnidge
irrevocably forfeits any rights to receive any future compensation for
Barnidge’s prior performance (including, without limitation, salary, incentive
compensation and/or stock options) that Barnidge may have been entitled to
receive under the Employment Agreement. Barnidge hereby irrevocably resigns
effective as of August 10, 2006, and HealthTronics hereby accepts such
resignation, from any and all director, manager, employment and officer
positions, relations, and responsibilities that Barnidge may hold or claim to
hold with HealthTronics and any of HealthTronics’ subsidiaries and/or affiliates
(collectively, including HealthTronics, the “Affiliated Entities,” and
individually, an “Affiliated Entity”).

2. Stock Options. HealthTronics and Barnidge acknowledge and agree that
(a) Schedule 1 hereto sets forth the outstanding stock options to acquire
HealthTronics common stock owned by Barnidge immediately following the execution
of this Agreement (the “Stock Options”) and (b) other than the Stock Options,
Barnidge holds no options, warrants, convertible securities, phantom or other
rights to acquire HealthTronics common stock. HealthTronics and Barnidge agree
that the Stock Options shall continue in full force and effect under the terms
of the stock option plan(s) and agreement(s) governing such Stock Options.

 

1



--------------------------------------------------------------------------------

3. Severance Payment. HealthTronics agrees to pay Barnidge $310,000 on the
Termination Date.

4. Noncompetition. Subject to the other terms and conditions of this Agreement,
for a period from the date hereof until the fourth anniversary of the
Termination Date (the “Non-Competition Period”), in consideration for a payment
of $600,000 by HealthTronics to Barnidge on the Termination Date, and in light
of Barnidge’s knowledge of and access to Confidential Information (as defined
below) of the Affiliated Entities from time to time, Barnidge will not (unless
authorized in writing by HealthTronics’ Board of Directors (the “Board”)):

(a) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any person or business, engage in any Restricted
Business (as defined below) anywhere in the United States or Europe (provided
that the passive ownership of less than 5% of the ownership interests of an
entity having a class of securities that is traded on a national securities
exchange or over-the-counter market is not a violation of this paragraph);

(b) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any person or business, request or advise any
patient, physician, customer or any other person, firm, vendor, contractor,
lessor, hospital, surgery center, corporation or other entity having a business
relationship with any Affiliated Entity, to withdraw, curtail, or cancel its
business with such Affiliated Entity or engage in any other activity that could
reasonably be expected to have an adverse affect on the relationship such person
or entity has with such Affiliated Entity;

(c) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any person or business, solicit business from,
divert business from, or attempt to convert to other methods of using the same
or similar products or services as provided by an Affiliated Entity, any client,
account or location of an Affiliated Entity; or

(d) directly or indirectly, alone or as a partner, joint venturer, officer,
director, manager, member, employee, consultant, agent, or independent
contractor of, or lender to, any person or business, solicit for employment, or
engagement as an independent contractor, or for any other similar purpose, any
person who was in the twelve month period preceding the solicitation or is at
the time of the solicitation, an employee of any Affiliated Entity, or any
entity related to any of them.

As used in this Agreement, the term “Restricted Business” means the business
engaged in by HealthTronics as of the date hereof.

5. Confidentiality of Information. Barnidge has knowledge of trade secrets and
other Confidential Information of the Affiliated Entities. Unless authorized by
the Board in writing, Barnidge will not directly or indirectly, acting alone or
in conjunction with others, disclose to any person or other entity any
Confidential Information. “Confidential Information”

 

2



--------------------------------------------------------------------------------

shall include all confidential and proprietary information of the Affiliated
Entities, including, without limitation, all trade, technical or technological
secrets, any details of organization or business affairs, any names of past or
present customers of any Affiliated Entities, any processes, services,
compensation and other employment practices, research, pricing practices, price
lists and procedures, purchasing, accounting, engineering, manufacturing,
production, operations, organization, finances, marketing, customer lists,
blueprints, product specifications, any other information, method, technique or
system, or any other confidential or proprietary information relating to the
business of any Affiliated Entity. Notwithstanding the foregoing, Confidential
Information shall not be deemed to include any information which (a) is or
becomes generally available to the public or known by a knowledgeable person in
the industry (except as a result of any misconduct by Barnidge, including but
not limited to Barnidge’s breach of this Agreement or any other confidentiality
obligation of Barnidge’s) or (b) is or becomes lawfully available to Barnidge on
a non-confidential basis from a third party without, to Barnidge’s knowledge,
breach by that third party of any obligation of confidence concerning that
Confidential Information. Nothing herein shall prevent disclosure of any
Confidential Information if, upon the advice of counsel, Barnidge is compelled
to disclose such Confidential Information, provided that Barnidge provides
notice of any such compelled disclosure prior to disclosure by Barnidge so that
HealthTronics may seek a protective order or confidential treatment.

6. Non-Disparagement. Barnidge hereby covenants and agrees that Barnidge shall,
at all times hereafter, refrain from making or implying any derogatory or
negative references, statements or allusions concerning any of the Affiliated
Entities, their partners, owners, directors, managers, officers, agents and
employees, or their respective businesses or business activities, except for
statements made under oath in any legal process.

7. Release. Barnidge hereby releases and discharges the Affiliated Entities and
their respective partners, members, stockholders, owners, directors, managers,
officers, agents and employees, individually and collectively (the “Release”),
of and from any and all claims, causes of action, suits, debts, contracts,
agreements, promises, liability, demands, damages, and other expenses of any
nature whatsoever, at law or in equity, known or unknown, fixed or contingent,
contemplated or uncontemplated, whether asserted or assertable, arising out of
any matter whatsoever which has occurred from the beginning of time up through
and including the date hereof. Without limiting the generality of the foregoing,
Barnidge hereby acknowledges and agrees that the Release is intended to waive
and discharge any and all actions, claims, demands and causes of action arising
out of or in any way related to Barnidge’s employment by any Affiliated Entity.
The foregoing provisions do not, and should not be construed so as to, alter,
amend or negate the enforceability of this Agreement. The Release is intended to
be and should be construed as a general, complete and final waiver and release
of all claims. The Release is being made and executed by Barnidge individually
and on behalf of Barnidge’s heirs, successors, assigns, agents, and all persons
subrogated to Barnidge’s rights or to whom Barnidge’s rights are secondary or
derivative. Nothing in this Agreement shall be construed as a release of any
claims HealthTronics may have against Barnidge.

8. Company’s Right to Inventions. Barnidge shall promptly disclose, grant and
assign to HealthTronics for its sole use and benefit any and all discoveries,
inventions, improvements, innovations, technical information and suggestions
(including all data and records relating thereto) that relate to the Affiliated
Entities’ business and were developed by Barnidge

 

3



--------------------------------------------------------------------------------

while employed by HealthTronics and using Affiliated Entities’ property
(collectively, “Know-how”), including that which Barnidge has discovered,
invented, authored, conceived, developed, originated or acquired, whether or not
patentable, copyrightable or reduced to writing. Such Know-how shall be the
exclusive property of HealthTronics. Barnidge shall assist HealthTronics, at
HealthTronics’ expense, in obtaining, defending and enforcing HealthTronics’
rights therein.

9. Return of Property. On the Termination Date, Barnidge agrees to end all
further use of, and to immediately return to HealthTronics, all property of the
Affiliated Entities including, without limitation, any property, assets or
equipment furnished by an Affiliated Entity or created or prepared by Barnidge
in connection with his employment, either alone or jointly with others.

10. Remedies. Barnidge acknowledges and agrees that HealthTronics’ remedies at
law for a breach or threatened breach of any of the provisions of Sections 4, 5,
6, or 7 hereof would be inadequate and, in recognition of this fact, in the
event of a breach or threatened breach by Barnidge of any of the provisions of
Sections 4, 5, 6, or 7 hereof, it is agreed that, in addition to its remedies at
law, HealthTronics shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Nothing herein contained
shall be construed as prohibiting HealthTronics from pursuing any other remedies
available to it for such breach or threatened breach.

11. Miscellaneous.

(a) No Assignment; Binding, Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by Barnidge without the prior written consent of HealthTronics and
any attempt to do so will be void. Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns.

(b) Amendments. This Agreement cannot be modified or amended except by a written
agreement executed by all parties hereto.

(c) Waiver of Provisions; Remedies Cumulative. Any waiver of any term or
condition of this Agreement must be in writing, and signed by all of the parties
hereto. The waiver of any term or condition hereof shall not be construed as
either a continuing waiver with respect to the term or condition waived, or a
waiver of any other term or condition hereof. No party hereto shall by any act
(except by written instrument pursuant to this Section), delay, indulgence,
omission or otherwise be deemed to have waived any right, power, privilege or
remedy hereunder or to have acquiesced in any default in or breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of any party hereto, any right, power, privilege or
remedy hereunder shall operate as a waiver thereof.

 

4



--------------------------------------------------------------------------------

(d) Survival. All provisions of this Agreement which by their terms are intended
to survive termination or expiration of this Agreement, including without
limitation, Sections 4, 5, 6, 7, 8, 9, 10, and 11, shall survive such
termination or expiration in accordance with their terms.

(e) Severability; Interpretation. It is expressly understood and agreed that
although Barnidge and HealthTronics agree that the restrictions contained in
Section 4 above are reasonable in scope, duration and territory, for the purpose
of preserving HealthTronics’ and the other Affiliated Entities’ proprietary
rights, business value as going concerns and goodwill, if a final judicial
determination is made by a court of competent jurisdiction that the time or any
other restriction contained in Section 4 is an unenforceable restriction against
Barnidge, the provision containing such restriction shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such other extent as such court may judicially determine or indicate to be
reasonable. In addition, any provision of this Agreement that is found in a
final judicial determination by a court of competent jurisdiction to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability (but shall
be construed and given effect to the extent possible), without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF
TEXAS.

(g) Counterparts. This Agreement may be executed in several counterparts or with
counterpart signature pages, each of which shall be deemed an original, but such
counterparts shall together constitute but one and the same Agreement.

(h) Notices. Any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and personally delivered or mailed
by certified U.S. mail, postage prepaid with return receipt requested, in the
case of notices mailed to Barnidge, at the address set forth below or, in the
case of notices to HealthTronics, to its principal office at 1301 Capital of
Texas Hwy., Suite B-200, Austin, Texas 78746, to the attention of its President.

(i) Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and arrangements, both written and oral, with respect to the subject
matter hereof.

(j) Submission to Jurisdiction. Should a dispute arise regarding this Agreement,
including but not limited to a breach of this Agreement, an alleged breach, or
its enforceability, Barnidge agrees that Austin, Texas is the sole and proper
jurisdiction for the dispute.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SEVERANCE AND NONCOMPETITION AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective for
all purposes as of the Effective Date provided above.

 

HEALTHTRONICS: HEALTHTRONICS, INC. By:  

/s/ Sam B. Humphries

Name:  

Sam B. Humphries

Title:  

President and Chief Executive Officer

BARNIDGE:

/s/ John Q. Barnidge

John Q. Barnidge Address:  

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1

Stock Options

 

No.

of Shares

 

Issue

Date

 

Exercise

Price

40,000

  April 2, 2002   $7.50

30,000

  February 26, 2003   $7.79

13,333

  February 19, 2004   $5.69

50,000

  February 23, 2005   $9.55

50,000

  December 30, 2005   $7.65

 

Schedule 1-1